Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





THE STATE OF TEXAS,

                                    Appellant,

v.

ROGER MUNSON,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-07-00022-CR

Appeal from
County Court at Law No. 4

of El Paso County, Texas

(TC # 20050C12578)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by the State pursuant to Tex.R.App.P.
42.2(a).  By its motion, the State has withdrawn its notice of appeal prior to the appellate court’s
decision and the written withdrawal is signed by the State’s attorney on appeal.  See State v. Miles,
994 S.W.2d 410 (Tex.App.--Waco 1999, no pet.).  Because the State has established compliance
with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


March 8, 2007                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)